Citation Nr: 1507031	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to December 1985 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before the Board on his June 2012 substantive appeal.  The Veteran was scheduled for a Board hearing in December 2014, but he failed to report to the hearing.  As the Veteran failed to report for a scheduled hearing and did not show good cause as to why he was unable to appear for the scheduled hearing, the Board will proceed to a decision on the appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This case was processed using the Veterans Benefits Management System.


FINDINGS OF FACT

1. The Veteran is not shown to have a diagnosis referable to a disability of the right knee.

2. The Veteran is not shown to have a diagnosis referable to a disability of the left knee.

3. The Veteran is not shown to have a diagnosis referable to a disability of the right ankle.

4. The Veteran is not shown to have a diagnosis referable to a disability of the left ankle.


CONCLUSIONS OF LAW

1. The Veteran does not have a right knee disability due to disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2. The Veteran does not have a left knee disability due to disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

3. The Veteran does not have a right ankle disability due to disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

4. The Veteran does not have a left ankle disability due to disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letter sent to the Veteran in April 2009.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, a VA examination with opinion, the Veteran's lay statements, private medical records, and an informal hearing presentation from the Veteran's representative.

The Veteran was afforded a VA examination in August 2009.  This report reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that this examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.   In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Federal Circuit has noted that in order for a veteran to qualify for compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claims.

Analysis

The Veteran contends that he had bilateral knee and bilateral ankle disabilities that are a result of a motor vehicle accident while on annual training with the National Guard in March 1987.   

The service records show that on March 1987 the Veteran was treated for a left leg injury following a motor vehicle accident involving a roll-over.  The Veteran received follow-up care, showing that the left leg injury did not involve a fracture.  The assessment was left leg contusion with swelling and discoloration noted.  In April 1987, a follow-up shows that the contusion was healing, the range of motion was good, and the Veteran was returned to duty.

In a Report of Medical History dated February 1989, the Veteran claimed that he injured his right knee during annual training in 1987 in a truck accident.  The Board assumes the Veteran was referring to the injury he sustained to his left leg documented by the March 1987 treatment note.

A Report of Medical Examination dated February 1989 notes that the Veteran's lower extremities are normal.  No additional notation regarding the March 1987 injury is contained in the service records.  There is no evidence of any injury the Veteran's right knee, right ankle, or left ankle in the service records.

In support of the claim, the Veteran submitted a treatment note from Dr. L.L., M.D. dated July 2008 that shows the Veteran was treated for swelling of the legs.  The treatment note is partially illegible; however, the Board finds that there is a reference to edema of the leg and potentially a notation indicating bilateral involvement.

As noted, the Veteran was afforded a VA examination to determine the nature and likely etiology of the claimed bilateral knee and bilateral ankle disabilities in August 2009. 

After reviewing the Veteran's claims file and conducting an examination, the VA examiner opined that despite the Veteran's subjective complaints, there was no objective evidence of a bilateral knee or bilateral ankle impairment.  

In support of his opinion, the VA examiner noted that there was a full range of motion for the bilateral knees and bilateral ankles.  The examiner noted that on physical examination, there was no acute fracture, dislocation, or bony destructive lesion present for the bilateral knees or bilateral ankles.  The VA examiner also opined that the overlying soft tissues were unremarkable for both knees and both ankles.

In regards to the March 1987 left leg injury the Veteran sustained, the examiner opined that the Veteran was treated for a contusion to the left knee and leg in service.  The examiner noted that no fracture was present and that the condition resolved in service.  In support of this opinion, the examiner noted the Veteran had the full range of motion of the left knee on separation.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, there is no dispute that Veteran is competent to report symptoms such as pain after standing for long periods and numbness in his feet because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Furthermore, the Board has no reason to doubt the Veteran's subjective complaints of pain after standing for long periods and numbness in his feet and finds such assertions credible.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a disability for which service connection may be granted.  See Sanchez-Benitez, supra.  

The August 2009 VA examiner's opinion contained an explanation for their conclusions based on an accurate characterization of the evidence record.  

Here, the medical evidence disclosing no current disability outweighs the more general and conclusory descriptions of the Veteran and his opinion that these symptoms constitute a bilateral knee and/or a bilateral ankle disability.  

For these reasons, the August 2009 VA opinion is assigned greater probative value in deciding this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a current disability.   He has failed to do so. See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

The Court has held that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a competent evidence to establish a diagnosis of a bilateral knee or bilateral ankle disorder at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) &  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Accordingly, the first element of 38 C.F.R. § 3.303 has not been met, and the Veteran's claim fails on this basis alone.   


ORDERS

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


